DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           FRANCISCO GRAVINA and LOURDES GRAVINA,
                         Appellants,

                                    v.

THE BANK OF NEW YORK MELLON, f/k/a THE BANK OF NEW YORK
AS SUCCESSOR IN INTEREST TO JP MORGAN CHASE BANK, N.A. AS
 TRUSTEE FOR STRUCTURED ASSET MORTGAGE INVESTMENTS II
   TRUST 2006-AR7 MORTGAGE PASS-THROUGH CERTIFICATES
                     SERIES 2006-AR7,
                         Appellee.

                              No. 4D19-663

                          [January 30, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. CACE 16-
017755(11).

  Geoffrey E. Sherman, Roy D. Oppenheim, and Mia M. Singh of
Oppenheim Pilelsky, P.A., Weston, for appellants.

  Sara F. Holladay-Tobias, Emily Y. Rottmann and C. H. Houston III of
McGuireWoods LLP, Jacksonville, for appellee.

PER CURIAM.

   Affirmed.

WARNER, FORST, JJ., and WALSH, LISA S., Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.